UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50529 CHEVIOT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 90-0789920 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3723 Glenmore Avenue, Cincinnati, Ohio45211 (Address of principal executive office) Registrant’stelephone number, including area code: (513) 661-0457 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer oAccelerated fileroNon-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of November 14, 2012, the latest practicable date, 7,596,537 shares of the registrant’s common stock, $.01 par value, were issued and outstanding. Page1 of 38 INDEX Page PART I - FINANCIAL INFORMATION Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Quantitative and Qualitative Disclosures about Market Risk 46 Controls and Procedures 46 PART II - OTHER INFORMATION 47 SIGNATURES 49 2 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) September 30, December 31, 2012 2011 (Unaudited) ASSETS Cash and due from banks $ $ Federal funds sold Interest-earning deposits in other financial institutions Cash and cash equivalents Investment securities available for sale - at fair value Mortgage-backed securities available for sale - at fair value Mortgage-backed securities held to maturity - at cost, approximate market value of $3,920 and $4,315 at September 30, 2012 and December 31, 2011, respectively Loans receivable - net Loans held for sale - at lower of cost or market Real estate acquired through foreclosure - net Office premises and equipment - at depreciated cost Federal Home Loan Bank stock - at cost Accrued interest receivable on loans Accrued interest receivable on mortgage-backed securities 22 27 Accrued interest receivable on investments and interest-earning deposits Goodwill Core deposit intangible - net Prepaid expenses and other assets Bank-owned life insurance Prepaid federal income taxes Deferred federal income taxes Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Advances from the Federal Home Loan Bank Advances by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities Total liabilities Commitments and contingencies - Shareholders’ equity Preferred stock - authorized 5,000,000 shares, $.01 par value; none issued Common stock - authorized 30,000,000 shares, $.01 par value; 7,596,557 and 9,918,751 shares issued at September 30, 2012 and December 31, 2011 76 99 Additional paid-in capital Shares acquired by stock benefit plans ) ) Treasury stock - at cost, 0 shares at September 30, 2012 and 1,053,843 shares at December 31, 2011 - ) Retained earnings - restricted Accumulated comprehensive income, unrealized gains on securities available for sale, net of related tax effects Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except per share data) Nine months ended Three months ended September 30, September 30, (Unaudited) Interest income Loans $ Mortgage-backed securities 49 70 Investment securities Interest-earning deposits and other 85 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for losses on loans Net interest income after provision for losses on loans Other income (expense) Rental 91 29 33 Gain on sale of loans Gain (loss) on sale of real estate acquired through foreclosure 60 75 21 ) Earnings on bank-owned life insurance 84 84 Gain on death benefits from life insurance - - - Other operating Total other income General, administrative and other expense Employee compensation and benefits Occupancy and equipment Property, payroll and other taxes Data processing Legal and professional Advertising 75 87 FDIC expense 98 Other operating Total general, administrative and other expense Earnings before income taxes Federal income taxes Current ) Deferred ) Total federal income taxes NET EARNINGS $ EARNINGS PER SHARE Basic $ Diluted $ Dividends per common share $ See accompanying notes to consolidated financial statements. 4 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the nine and three months ended September 30, 2012 and 2011 (In thousands) For the nine months ended September 30, For the three months ended September 30, (Unaudited) Net earnings for the period $ Other comprehensive income, net of tax expense: Unrealized holding gains on securities during the period, net of tax expense of $213 and $766 for the nine months ended September 30, 2012 and 2011, respectively, and $79 and $120 for the three months ended September 30, 2012 and 2011, respectively Comprehensive income $ Accumulated comprehensive income $ See accompanying notes to consolidated financial statements. 5 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2012 and 2011 (In thousands) (Unaudited) Cash flows from operating activities: Net earnings for the period $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Amortization of premiums and discounts on investment and mortgage-backed securities, net 10 ) Depreciation Amortization expense related to stock benefit plans (8
